Citation Nr: 1731434	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for Nevi (claimed as skin disorder).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1966 to August 1969.  He had active duty for training from May 1965 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for essential hypertension and vascular disease and granted service connection for a skin disorder, characterized as "Nevi," assigning a noncompensable rating for that disorder.  The Veteran filed a timely notice of disagreement in January 2010, and following issuance of a Statement of the Case in December 2011, perfected an appeal to the Board in December 2011.

In March 2017, the Board remanded the claims for service connection for essential hypertension and vascular disease to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  Those issues are still in remand status and are thus not ripe for review at this time.

In its March 2017 remand, the Board observed that the Veteran's appeal of the noncompensable rating for his service-connected skin disorder would be stayed pending resolution of VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), in which the United States Court of Appeals for Veterans Claims (CAVC) reversed an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  See Johnson v. McDonald, No. 14-2778, 2016 U.S. App. Vet. Claims LEXIS 1528 (Vet. App. Oct. 6, 2016) (granting VA's motion to stay the precedential effect of its decision).  Subsequently, on July 14, 2017, the United States Court of Appeals for the Federal Circuit issued a decision reversing CAVC's decision in Johnson.  See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  Consequently, the Veteran's claim for a compensable rating for his service-connected skin condition is now ripe for review.

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge (VLJ).  See December 2011 VA Form 9.  However, in August 2014, he submitted written correspondence indicating that he wished to withdraw his hearing request.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable initial disability rating for his service-connected Nevi (claimed as skin disorder).  His symptoms are rated analogously under Diagnostic Code (DC) 7819.  38 C.F.R. § 4.118.  DC 7819 provides ratings for benign skin neoplasms, which are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  Id.

On review, the Board finds that the Veteran must be afforded another VA examination, as the evidence of record is inadequate to properly rate the Veteran's symptomatology under the applicable DC.

During a September 2009 VA examination, it was noted that the Veteran had dermatitis on the left side of his face, described as a "left facial rash."  He reported onset of this condition in 1968 when he came back from Vietnam.  He stated that it was worse in the summer and in windy conditions, and reported using a topical treatment, betamethasone (a corticosteroid), two or three times per day.  Duration of use in the past 12 months was constant.  On examination, the percent of exposed areas affected was less than five percent, and the percent of total body area affected as less than five percent.  Other significant findings included erythema on the left side of the face with telangiectatic tiny vessels on the left side of the face, including the ear, the lobe of which had a purplish-red appearance.  There was also a scaly rash at the hairline.  The examiner provided no indication as to the actual size of the rash, or whether it was disfiguring.

The Veteran underwent another VA examination in June 2016.  The report noted a diagnosis of skin Nevi, with onset in 1968.  The Veteran reported that he "gets this occasionally."  He also reported another type of rash on the chest and scalp, which had been diagnosed by his dermatologist as psoriasis.  The examiner noted that none of the Veteran's skin conditions caused scarring or disfigurement of the head, face, or neck, and there were no systemic manifestations.  In terms of treatment, the examiner noted that the Veteran had not been treated with oral or topical medications, or any other treatments, systemic or otherwise, in the past 12 months.  On physical examination, no visible skin conditions were noted.

On review, the Board notes that the Veteran's comment during his June 2016 examination that he "gets this occasionally" with respect to his Nevi reflects that his service-connected skin disorder manifests in flare-ups.  However, in light of the examiner's documentation of no observable symptoms related to the Veteran's Nevi, it appears that the examination was not performed during such a flare-up.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (holding that a VA examination was inadequate because it was not performed during a time when the veteran's tinea pedis was active).  Moreover, the June 2016 examination report is unclear regarding whether the Veteran's psoriasis and corresponding symptoms are related to his active service, or to his service-connected skin disorder.  Because the Board is prohibited from exercising its own judgment to resolve medical questions, a remand is warranted for further evidentiary development.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from March 2017 to the present.

2.  Then, the AOJ should have the Veteran scheduled for a VA examination to determine the current severity of his service-connected Nevi, and to determine the nature and etiology of any other existing skin disorders, to include psoriasis.  The claims file, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  TO THE EXTENT POSSIBLE, THE REQUESTED EXAMINATION SHOULD TAKE PLACE WHEN THE VETERAN'S SKIN DISORDERS ARE AT THEIR MOST ACTIVE STAGES.

Upon review of the record, and after examination of the Veteran to include all testing deemed necessary, the examiner should discuss the following:

Specifically diagnose any current skin disorders and SPECIFY WHETHER SUCH DISORDERS ARE SEPARATE AND DISTINGUISHABLE FROM THE DOCUMENTED NEVI for which he is currently service-connected.

For any current skin disorder that is separate and distinguishable from the Veteran's service-connected Nevi, state whether:

(a)  	Such disorder was at least as likely as not (50 percent probability or greater) caused or permanently aggravated by his active service.

(b)  	Such disorder was at least as likely as not (50 percent probability or greater) caused or permanently aggravated by his service-connected Nevi.

The examining clinician should also consider and ACCEPT AS TRUE the Veteran's assertions as to observable symptoms such as skin pain, redness, swelling, itching, and irritation.

2.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

